Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 31, 2014

The Court of Appeals hereby passes the following order:

A15A0500. WILLIE LEE MANN v. THE STATE.

       Willie Lee Mann was convicted of felony murder. Following the denial of his
motion for new trial, Mann appealed to this Court. Under our Constitution, however,
the Supreme Court has appellate jurisdiction over “[a]ll cases in which a sentence of
death was imposed or could be imposed.” See Ga. Const. of 1983, Art. VI, Sec. VI,
Par. III (8). Because a penalty of death can be imposed for the crime of murder,
jurisdiction is proper in the Supreme Court. See OCGA § 17-10-30 (b); Neal v. State,
290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J., concurring); see also State v.
Thornton, 253 Ga. 524 (322 SE2d 711) (1984) (directing this Court to transfer “all
cases in which either a sentence of death or of life imprisonment has been imposed
upon    conviction   of   murder”).   Accordingly, Mann’s             appeal     is   hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                  10/31/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.